09/01/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 June 9, 2020 Session

            STATE OF TENNESSEE v. QUANTORIUS RANKINS

               Appeal from the Circuit Court for Rutherford County
                       No. F-79060 David M. Bragg, Judge
                    ___________________________________

                          No. M2019-00687-CCA-R3-CD
                      ___________________________________


Defendant, Quantorius Rankins, entered a best interest plea pursuant to Hicks v. State,
945 S.W.2d 706 (Tenn. 1997) to statutory rape. The agreement provided that the trial
court would conduct a sentencing hearing to determine if Defendant would be granted
judicial diversion and to determine if Defendant would be required to register as a sex
offender. Following the sentencing hearing, the trial court denied judicial diversion,
ordered Defendant to register as a sex offender, and imposed an out-of-range sentence of
six years’ probation pursuant to the plea agreement. Defendant appeals the trial court’s
decision. Finding no error, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR. and TIMOTHY L. EASTER, JJ., joined.

Brennan M. Wingerter, Knoxville, Tennessee (on appeal) and Thomas Parkerson,
Murfreesboro, Tennessee (at trial) for the appellant, Quantorius Rankins.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior
Assistant Attorney General; Jennings Hutson Jones, District Attorney General; and Jeff
George, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

Factual background

       Defendant was indicted by the Rutherford County Grand Jury for two counts of
sexual battery by an authority figure and one count each of solicitation of sexual
exploitation of a minor, especially aggravated sexual exploitation of a minor, aggravated
sexual exploitation of a minor, and solicitation of a minor. The judgment shows that
Defendant entered a best interest guilty plea to an amended charge of statutory rape in
one count and the remaining counts were dismissed. The trial court held a hearing to
determine whether Defendant would receive judicial diversion and whether he would be
required to register as a sex offender.

      At Defendant’s plea hearing, the State provided the following as a factual basis for
Defendant’s plea:

        At the time of the offense, the victim was attending the Boys [and] Girls
        Club here in Murfreesboro, and [Defendant] was a counselor there. On
        July 21st of 2017, [Defendant] messaged the victim on Snapchat and
        asked him if he could come over to his house. The victim gave the
        Defendant his address, and the Defendant came over in his car. He
        parked his car behind the apartment complex.

        They met. The Defendant hugged the victim, and they talked for a
        while. And the victim went back in his house briefly, but the Defendant
        did not leave. There were some more texts and stuff exchanged.

        Eventually, the victim went back outside. And during that encounter, the
        Defendant hugged the victim a second time and then kissed him on his
        neck. He groped the victim on his buttocks and embraced the victim
        from behind so that the victim was facing away from him, at which time
        he put his hand down the victim’s pants and underwear and grabbed and
        stroked the victim’s penis for around what felt to the victim like about a
        minute.

        The victim asked the Defendant to stop. At this time, the victim said he
        could feel the Defendant’s erect penis pressing up against him from
        behind.

        The Defendant begged him to, quote, stick it in, [to] which the victim
        said no. And at that point, the encounter was terminated.

        For the following several days, the victim and the Defendant messaged
        each other mostly on Snapchat and some over text messages. On the
        following Wednesday night a week later, July 26th, 2017, the Defendant
        messaged the victim via text message around midnight and asked him if
        he wanted [Defendant] to come over to his house and chill.

                                          -2-
        He did come over. During the time between that he came over and that
        he was coming over [sic], [Defendant] asked the victim to send naked
        photos of himself and a naked video of himself. And in response, the
        victim did send the Defendant naked photos of himself and a video of
        himself masturbating on Snapchat.

        The victim came outside and talked to [Defendant] for a while. And
        nothing else happened during that exchange.

        The next day, the victim’s mother found out about some of this and filed
        a police report. The following day, on July 28th, 2017, after learning
        about the allegations against him, [Defendant] was exchanging with
        people about it on social media. And he posted images of the victim,
        including the video of the victim masturbating on Instagram.

        This video was seen by the victim’s sister, [ ]. And she screen-shotted it
        and documented it. The text message conversations from these nights
        w[ere] captured via a forensic examination from the victim’s phone. The
        images that were posted on Instagram were captured by Detective
        Michael Yates through an Instagram search warrant. And that would be
        the State’s proof if this case goes to trial.

Sentencing hearing

        At the sentencing hearing, Detective Michael Yates, of the Murfreesboro Police
Department, testified that he was working in the Special Victims Unit in July of 2017
when he received a report from the victim’s mother. He testified that at the time of the
offense, the victim was 14 years old and Defendant was 19 years old. The victim met
Defendant at the Boys and Girls Club, where Defendant was a counselor. Defendant
contacted the victim through Snapchat and arranged to meet the victim at the victim’s
residence. On July 21, 2017, Defendant went to the victim’s residence, and Defendant
“hugged the victim.” The victim believed that Defendant “was coming onto him, trying
to be intimate with him.” The victim told Defendant that he was not homosexual and that
“he couldn’t do this.” The victim went back inside his home, and Defendant remained
outside. The victim went back outside and spoke to Defendant again. Defendant
“hugged him and kissed the victim on the neck.” Defendant also “grabbed the victim’s
butt.” Defendant then turned the victim around and embraced him from behind.
Defendant reached into the victim’s pants and stroked his penis. The victim stated that he
could feel Defendant’s erect penis against him. Defendant then “begged if he could stick
it in,” and the victim responded, “No.” Afterwards, Defendant “grabbed the victim’s cell
phone” and deleted any communications between the victim and Defendant.
                                          -3-
       Defendant and the victim continued to communicate through text messages,
Snapchat, and phone calls. Defendant asked the victim to send him “photographs of his
penis and butt.” Defendant went to the victim’s residence again in the early morning
hours of July 27, 2017. They had a brief conversation outside, and the victim’s mother
“came outside and caught them together.”

       Detective Yates examined the victim’s cell phone and discovered text messages
that Defendant and the victim exchanged on July 27, 2017, in which they planned to meet
behind the victim’s residence. Detective Yates also learned that Defendant had posted a
video of the victim masturbating on Instagram and had “tagged” the victim’s sister.
Defendant also posted photographs the victim had sent him. The victim’s sister identified
the video and photographs as having been taken in their home.

        The victim’s mother testified that “somehow word got out” about the encounter
between Defendant and the victim and that the victim “started getting bullied” and other
students “started calling him gay.” The victim told his mother that he “just didn’t want to
be here anymore.” She took the victim to his pediatrician, who recommended that the
victim begin counseling. The victim’s mother testified that the victim had been going to
counseling for the three years since the incident, and there were “still moments when he
talk[ed] about suicide.” She testified that the victim also had panic attacks. The victim’s
mother testified that “[n]obody should have to go through this.” She requested that the
trial court order Defendant to be registered on the sex offender registry.

       The victim provided a written victim impact statement. He stated that he “felt
tortured, hurt, taken advantage of, [and] still ha[d] disbelief.” He stated that because of
Defendant’s actions, he “suffer[ed] with [his] sexuality and bullying.” The victim stated
that he had made “multiple suicide attempts.”

        Pat Daley testified on behalf of Defendant. She testified that she had known
Defendant since he was ten years old. She and her husband employed neighborhood kids
to do work in their yard, and Defendant was one of those kids. She testified that
Defendant was a junior in college and that he had worked since she had known him. She
testified that “there’s never, ever been a hint of anything like the accusations” against
Defendant by the victim in this case. She testified that she also knew Defendant’s
siblings and mother, and the family had “really good values.” Ms. Daley testified that
Defendant had been “so helpful to so many different people over the years,” and she
believed “it would be a shame” for the incident to have a lasting impact on his future.

    Quanisha Rankins, Defendant’s sister, testified that their mother had worked at
McDonald’s for “[a] long time” and that the family had once lived in a shelter following
                                           -4-
a house fire. She testified that Defendant “made [her] proud,” being the first in her
family to attend college. She testified that Defendant was involved “in everything.” She
hoped that Defendant could put the incident “behind him and keep moving forward as
he’s been doing.”

        Defendant testified that he was 21 years old and attended the University of
Memphis. He testified that he had “all A’s.” Defendant hoped to earn his business
degree and open his own dance studio. Defendant began working at a young age to help
support his family. He testified that “times were hard.” Defendant acknowledged that he
got into fights in high school and attended “alternative school.” Defendant testified that
he was molested by a teacher in middle school. He testified that he was “going to go try
to get counseling for that situation,” and he acknowledged that he “need[ed] to go try to
get some help.” Defendant testified that he accepted the plea agreement in this case in
order to “move on,” and he took “responsibility for putting us in this situation.”
Defendant testified that being on the sex offender registry would impact his ability to
finish college.

        On cross-examination, Defendant testified he stated during his psychosexual
evaluation that the victim tried to seduce him. Defendant insisted that the victim sent him
unsolicited nude photographs. Defendant admitted to having taken a screenshot of one of
the photographs of the victim. He testified that he had planned to “go to [his] boss and
tell her what happened.” Defendant acknowledged that he never addressed the issue with
his supervisor. Defendant testified that he went to the victim’s house because the victim
had asked him to be there when the victim talked to his mother about his sexuality.
Defendant testified that he “was trying to help” the victim. Defendant acknowledged that
he met with the victim outside his house after midnight. He testified, “now that I look
back on it, I realize that it was a mistake.”

       At the conclusion of the sentencing hearing, the trial court specifically found that
Defendant was not credible. The court found that “[Defendant]’s statement as to what
happened is not supportable by the facts” and noted that Defendant “continue[d] to deny
the basic facts of the allegation that brought about these charges, in spite of evidence
presented to the [c]ourt that would appear to confirm the State’s presentation” of the
facts. Additionally, the trial court found that Defendant’s “failure to accept responsibility
for what he’s done and to acknowledge the wrongful acts he’s done” weighed against
granting judicial diversion. The trial court found that the circumstances of the offense
were “egregious.” The court noted that Defendant’s actions of posting on social media
resulted in “revictimization” of the victim.

       The trial court found that Defendant’s lack of a criminal record and his social
history weighed in Defendant’s favor, noting that Defendant was attending college “and
                                            -5-
apparently doing very well[.]” Additionally, the trial court found that Defendant
appeared to be in “excellent physical health,” but the court noted that Defendant’s mental
health was “a little more uncertain, based on his own testimony and what he perceives to
be the need for counseling to help move forward, and to overcome events and traumas
that have occurred in the past.”

       Considering the psychosexual report admitted as an exhibit at the sentencing
hearing, the trial court noted “concern that [Defendant] ha[d] failed to seek out or take
advantage of opportunities to receive counseling” for his past trauma. The trial court
noted that “a cycle has to stop somewhere” and found that Defendant’s failure to undergo
treatment weighed against granting judicial diversion. The trial court found that “based
on the nature and circumstances involved in this case and based on the publication of the
events, to grant diversion in this case would not support the deterrent value[.]”
Considering the interests of the public, the trial court found that “Defendant’s stated goals
are contrary to the appropriate behavior set out in the risk evaluation or that would be
supported by the community.”

       Based on these findings, the trial court denied Defendant’s request for judicial
diversion and ordered Defendant to be placed on the sex offender registry and undergo
treatment. Pursuant to the plea agreement, the trial court sentenced Defendant to six
years’ probation.

Analysis

Judicial diversion

       Defendant asserts that the trial court’s decision to deny his request for judicial
diversion “was based on an erroneous application and assessment of the common law
diversion factors.” The State asserts that the trial court properly considered and weighed
the applicable factors and set forth its findings on the record. We agree with the State.

       We review decisions to grant or deny of judicial diversion under the standard of
review announced in State v. Bise, 380 S.W.3d 682 (Tenn. 2012). State v. Caudle, 388
S.W.3d 273, 278-79 (Tenn. 2012) (“[T]he abuse of discretion standard, accompanied by a
presumption of reasonableness, applies to within-range sentences that reflect a decision
based upon the purposes and principles of sentencing, including the questions related to
probation or any other alternative sentence.”); State v. King, 432 S.W.3d 316, 324 (Tenn.
2014) (“the abuse of discretion standard accompanied by a presumption of
reasonableness applies to all sentencing decisions, including the grant or denial of
judicial diversion, when the trial court properly supports its decision on the record in
accordance with the purposes and principles of sentencing”).
                                            -6-
       The trial court found, and the parties agree, that Defendant is qualified for judicial
diversion under the requirements of Tennessee Code Annotated section 40-35-
313(a)(1)(B) (2019). However, “a ‘qualified’ defendant is not necessarily entitled to
diversion. Whether to grant judicial diversion is left to the discretionary authority of the
trial courts.” State v. King, 432 S.W.3d 316, 326 (Tenn. 2014). Following a
determination that the defendant is eligible for judicial diversion, the trial court must
consider:

        (a) the accused’s amenability to correction, (b) the circumstances of the
        offense, (c) the accused’s criminal record, (d) the accused’s social
        history, (e) the accused’s physical and mental health, and (f) the
        deterrence value to the accused as well as others. The trial court should
        also consider whether judicial diversion will serve the ends of justice -
        the interests of the public as well as the accused.

State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn. Crim. App. 1998) (citing State
v. Parker, 932 S.W.2d 945, 958 (Tenn. Crim. App. 1996)); see also King, 432 S.W.3d at
326 (reaffirming that the Electroplating requirements “are essential considerations for
judicial diversion”).

        [W]hen the trial court considers the Parker and Electroplating factors,
        specifically identifies the relevant factors, and places on the record its
        reasons for granting or denying judicial diversion, the appellate court
        must apply a presumption of reasonableness and uphold the grant or
        denial so long as there is any substantial evidence to support the trial
        court’s decision. Although the trial court is not required to recite all of
        the Parker and Electroplating factors in order to obtain the presumption
        of reasonableness, the record should reflect that the trial court considered
        the Parker and Electroplating factors in rendering its decision and that it
        identified the specific factors applicable to the case before it. Thereafter,
        the trial court may proceed to solely address the relevant factors.

        If, however, the trial court fails to consider and weigh the applicable
        common law factors, the presumption of reasonableness does not apply
        and the abuse of discretion standard, which merely looks for “any
        substantial evidence” to support the trial court’s decision, is not
        appropriate. . . . In those instances, appellate courts may either conduct a
        de novo review or, if more appropriate under the circumstances, remand
        the issue for reconsideration.

                                            -7-
King, 432 S.W.3d at 327-28 (internal citations omitted) (footnote omitted).

        We have set forth in detail the trial court’s findings of fact regarding whether to
grant judicial diversion. Here, the trial court considered the Parker and Electroplating
factors, and the trial court identified those factors that it found applicable to this case. It
is not necessary that a trial court recite all of the Parker and Electroplating factors when
justifying its decision on the record in order to obtain the presumption of reasonableness.
King, 432 S.W.3d at 323.

        The trial court relied heavily upon the circumstances of the offense and the
Defendant’s failure to accept responsibility in denying judicial diversion. Defendant
argues that the trial court’s consideration of Defendant’s failure to accept responsibility
for his actions in determining Defendant’s amenability to correction was error because
Defendant entered a best interest plea, which did not require him to admit guilt. In State
v. Albright, 564 S.W.3d 809 (Tenn. 2018), the court held that a defendant who entered a
nolo contendere plea to the offense of solicitation of a minor was not entitled to relief on
the basis that the trial court did not specifically inform him that his refusal to admit to
criminal conduct during his sex offender therapy could result in the revocation of his
judicial diversion. Id. at 826. Defendant attempts to distinguish this case from Albright
in that here, the trial court’s consideration of Defendant’s failure to accept responsibility
following a best interest plea was in relation to the trial court’s denial of judicial
diversion at sentencing, rather than in relation to the revocation of judicial diversion on
the basis of failure to accept responsibility during sex offender treatment.

        As Defendant acknowledges, “there is a critical distinction between confessing
guilt to a crime and accepting responsibility for wrongful conduct.” Stanton v. State, 395
S.W.3d 676, 688 (Tenn. 2013). This court has concluded that a trial court can determine
that a defendant is not amenable to correction because he refused to take responsibility
for his actions without basing its decision on the defendant’s failure to admit guilt. State
v. Ronald Ailey, No. E2019-02359-CCA-R3-CD, 2019 WL 3917557, at *22 (Tenn. Crim.
App. Aug. 19, 2019), no perm. app. filed. Indeed, “a defendant’s unwillingness to admit
wrongdoing and assume responsibility for his or her actions” when determining whether
the defendant’s amenability to correction” weighs in favor or against a grant of diversion
is an appropriate and important consideration. State v. Stephens, 497 S.W.3d 408, 432
(Tenn. 2016) (quoting Stanton, 395 S.W.3d at 689).

       Here, the trial court did not fault Defendant for failing to admit guilt for the
specific charge against him. Instead, the court concluded that Defendant failed to assume
responsibility for his actions based on his testimony at the sentencing hearing. Defendant
denied that he engaged in sexual activity with the victim, and he denied that he requested
nude photos from the victim. Defendant testified that the victim sent an unsolicited nude
                                             -8-
photo of himself to Defendant. Defendant testified that he planned to show the photo to
his boss. However, he never showed it to her and instead posted the photo on his
Instagram account. Defendant maintained that the victim pursued a relationship with
Defendant and that he only visited the victim’s residence late at night because he wanted
to help the victim, which he acknowledged was a “mistake.” Defendant also
acknowledged that he needed counseling to address issues from his childhood, yet at the
time of sentencing, he had not received any counseling. As stated above, the trial court
specifically found that Defendant’s testimony was not credible.

       We agree with the trial court’s conclusion that Defendant failed to “acknowledge
the wrongful acts he’s done.” We disagree with Defendant’s assertion that the trial court
based its findings on Defendant’s refusal to admit guilt of the charged offense. The trial
court properly considered Defendant’s failure to accept responsibility for his actions
when determining that his amenability to correction weighed against diversion.

       Defendant also contends that the trial court failed to give adequate weight to
factors that the trial court determined favored judicial diversion, including Defendant’s
physical health, his lack of a criminal record, and his social history. Because the trial
court properly identified and weighed the Electroplating factors, we afford the trial
court’s decision a presumption of reasonableness. King, 432 S.W.3d at 327; Parker, 932
S.W.2d at 958. We determine that there was substantial evidence in the record to support
the denial of diversion. It was within the trial court’s discretion to conclude that the
“egregious” nature of the offense and Defendant’s lack of amenability to correction
outweighed the factors in favor of diversion. Defendant is not entitled to relief in this
regard.

Sex offender registry

       Defendant also contends that the trial court erred by ordering him to register on the
Tennessee Sex Offender Registry. Specifically, the Defendant asserts that the trial court
did not give separate consideration to the relevant factors and did not articulate its
findings supporting its decision on the record.

       This court reviews a trial court’s order for a defendant to register as a sex offender
for an abuse of discretion with a presumption of reasonableness. State v. Ryan Patrick
Broaderick, No. M2017-01136-CCA-R3-CD, 2018 WL 4203883, at *7 (Tenn. Crim.
App. Sept. 4, 2018). When determining whether a defendant should register as a sex
offender, the trial court “must consider ‘the facts and circumstances surrounding the
offense’ and may consider any additional relevant factors” such as a psychosexual
evaluation, a presentence report, and any other facts deemed relevant by the court. Id.,
2018 WL 4203883, at *8-9.
                                            -9-
       Tennessee Code Annotated section 39-13-506(d)(2)(B) provides as follows:

        In addition to the punishment provided for a person who commits
        statutory rape for the first time, the trial judge may order, after taking
        into account the facts and circumstances surrounding the offense,
        including the offense for which the person was originally charged and
        whether the conviction was the result of a plea bargain agreement, that
        the person be required to register as a sexual offender pursuant to title
        40, chapter 39, part 2.

       Defendant asserts that the trial court “considered and analyzed only the issue of
whether [Defendant] qualified for diversion[,]” and the court “did not discuss at any
length the reasons for requiring [Defendant] to register as a sex offender.” Defendant
asserts that there is “no indication that the trial court considered the [statutory] factors[.]”
The State asserts that the record demonstrates that the trial court properly considered the
factors required to determine a defendant’s registration as a sex offender.

        In making its ruling, the trial court began by stating, “[t]he only matters that were
to be set before the [c]ourt today were the determination as to whether or not he would be
required to register on the sex offender registry and comply with those requirements
[and] whether or not he would be allowed to enter a plea subject to judicial diversion
pursuant to 40-35-313.” The trial court then clearly stated its findings relative to judicial
diversion on the record. Following its denial of judicial diversion, the trial court ordered
Defendant to register with the sex offender registry and undergo treatment. The trial
court did not specifically state which factor or factors it considered in ordering
Defendant’s sex offender registration. The State asserts that the trial court properly
considered the circumstances of the offense, which the trial court found were “egregious”
in that Defendant posted nude photos of the victim on social media, thereby perpetuating
his victimization.

        We note that in considering the circumstances of the offense, which is the primary
consideration as required by Tennessee Code Annotated section 39-13-506, the trial court
stated, “that does not weigh in favor of granting [Defendant] diversion.” Citing State v.
Paul Avery Reno, No. M2016-01903-CCA-R3-CD, 2017 WL 3037538 (Tenn. Crim.
App. July 18, 2017), no perm. app. filed, Defendant urges this court to reverse the
decision of the trial court and remand for a new sentencing hearing to state on the record
the trial court’s reasons for ordering Defendant to register as a sex offender. In that case,
a panel of this court declined to consider findings made relative to alternative sentencing
as applicable to the trial court’s sex offender registry determination, noting, “[i]t is [ ] not
the province of this court to assume a trial court’s reasoning.” Id. at *15.
                                             - 10 -
       In that case, however, the panel also concluded that the trial court “relied heavily
upon improper factors and determinations not supported by the record” in denying
judicial diversion; the trial court failed to consider mitigating and enhancement factors in
determining alternative sentencing; a psychosexual evaluation was not conducted as
required by statute; the trial court “improperly considered some factors [and] neglected to
consider others[;] and the trial court “placed substantial weight on improper factors.” Id.
at *12-14. Accordingly, the panel reversed the trial court’s decision and remanded for a
new sentencing hearing.          Regarding the trial court’s sex offender registration
determination, the panel in Reno stated, “[b]ecause we remand for a new sentencing
hearing, we need not belabor the issue, but if after the new hearing the court determines
that the Defendant should be ordered to register as a sex offender, it should place proper
findings on the record to support its determination.” Id. at *15.

        We distinguish this case from Reno in that the trial court in this case properly
considered and placed weight on the relevant factors and made findings on the record in
support of its decision relative to its denial of judicial diversion. Although the trial court
did not repeat or emphasize its findings regarding the circumstances of the offense in the
context of its sex offender registry determination, we conclude that the record is
sufficient to support the trial court’s decision. The trial court did not abuse its discretion
in requiring Defendant to register as a sex offender. Defendant is not entitled to relief.

                                      CONCLUSION

       Based on foregoing analysis, we affirm the judgment of the trial court.


                                    ____________________________________________
                                    THOMAS T. WOODALL, JUDGE




                                            - 11 -